Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 and 24 are currently pending.
Claims 1, 11 and 18 have been amended.
Claim 23 has been cancelled.
New claim 24 has been added.
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered. Regarding new claim 24, applicant’s arguments are not persuasive. 
Regarding claim 24, applicant argues the use of the term “contacts” excludes examiner’s interpretation that the claims do not explicitly require a direct connection of electrical components and that the connection may be indirect. Examiner disagrees. The definition cited by applicant on page 8 of the submitted remarks has highlighted the portion noting that contact may be defined as “the act or state of touching physically.” Examiner believes this definition is not complete and one of ordinary skill in the art would also include electrical contact with the term contact. In fact, the definition included by applicant includes “a junction of two or more electrical conductors” which applies to examiner’s interpretation used in the rejection. In this case the contact electrodes and the coil are electrically joined and are in electrical communication. Examiner maintains one of ordinary skill in the art would not interpret “contact” to only be a direct physical contact. 
Applicant’s arguments regarding the Potyrailo reference are moot as the currently made rejection is not in view of Potyrailo.


Amendments to the claims are sufficient to overcome the previously made rejections under 35 USC § 112 and objections to the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (2015/0053575 as cited by applicant) in view of Mujeeb-U-Rahman (2014/0336485 as cited by applicant).
Regarding claim 24, Bridges teaches a sensor for measuring electrochemical impedance (Figs 18-20) comprising: 
a primary circuit (512) that includes a primary electrically conducting coil (L1); 
a secondary circuit (500) that includes a first electrically insulating layer (first one of 540) a secondary electrically conducting coil (Ls) a first metal contact electrode (522), a second metal contact electrode (524) a second electrically insulating layer disposed over and contacting the secondary electrically conducting coil (second one of 540) the secondary electrically conducting coil including a first end and a second end (ends of 502 shown in Fig 18) that are attached respectively to the first metal contact electrode and the second metal contact electrode (connections shown in Fig 18), wherein the primary electrically conducting coil is inductively coupled to the secondary electrically conducting coil (see [0120]), the first end of the secondary electrically conducting coil contacts the first metal contact electrode (electrical contact shown in Fig 18) and the second end of the secondary electrically conducting coil contacts the second metal contact electrode (electrical contact shown in Fig 18); and 

Bridges does not explicitly teach, and the second electrically insulating layer defining openings that expose the first metal contact electrode and the second metal contact electrode.
Mujeeb-U-Rahman however teaches a similar sensor (Fig 13) including wherein the insulating layer defines openings that expose the first metal contact electrode and the second metal contact electrode (see [0055] etching of insulating layers to expose lower metal layers).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the sensor of Bridges to include the insulator openings to reduce the overall sensor size and enable integration of the electrodes with the secondary circuit resulting in reduced cost of manufacture. 
Allowable Subject Matter
Claims 1-22 are allowed.
Regarding claims 1 and 11, the prior art of record does not teach the following limitations in combination with the entirety of claims 1 and 11:
the first end of the secondary electrically conducting coil directly contacts the first metal contact electrode and the second end of the secondary electrically conducting coil directly contacts the second metal contact electrode.
Claims 2-10, 12-17 and 22 are allowed for further limiting allowed claims 1 and 11.

Regarding claim 18, the prior art of record does not teach the following limitations in combination with the entirety of claim 18:
patterning a first metal layer onto the first electrically insulating layer, the first metal layer being patterned into a secondary electrically conducting coil with a first contact electrode directly contacting a 
Claims 19-21 are allowed for further limiting allowed claim 18.

The following relevant art was found based on the updated search:
Allen (6,111,520) teaches the variable resistance sensor features a resistive-inductive-capacitive (RLC) resonant circuit with a variable resistance. The resistance may vary with the temperature, chemical makeup of the environment, or other physical condition of the environment to which the variable resistance is exposed. Consequently, the bandwidth of the RLC circuit of the of the variable resistance sensor varies depending on the value of the variable resistance which depends on a specific physical condition of the environment. The variable resistance sensor is made of completely passive components having no active circuitry or power sources such as batteries and is completely self-contained having no leads to an external circuit or power source.
Kuhns (7,948,380) teaches a variable sensing component which in this example is a capacitive sensor 126. The capacitor sensor 126 is configured to change capacitance value based on a sensed condition. Variations in the capacitance value cause a change in the resonant frequency of the resonant circuit 120. The change in the resonant frequency can be remotely detected and interpreted by an RFID or EAS reader.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867